DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on December 23, 2020 has been entered and made of record.  

Response to Amendment
Claims 1, 3, 4, 7-9, 11, 12, 14-16, 18, and 19 have been amended.  Claims 1-4, 6-12, 14-19, 21, and 22 remain pending in the application.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on December 23, 2020, and the reference(s) cited therein, are being considered by the Examiner.  

Allowable Subject Matter
Claims 1-4, 6-12, 14-19, 21, and 22 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1, 9, and 16, the closest prior art of record is Goeringer, et al., U.S. Pub. No. 2018/0096121, WO2017065389 (A1), and Borne-Pons, et al., U.S. Patent No. 10,250,395.  The prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “storing/writing, based on the consensus verification result, the digital certificate in the blockchain associated with the blockchain network”, within the scope and context of the claimed invention.  

Dependent claims 2-4, 6-8, 10-12, 14, 15, 17-19, 21, and 22 are each dependent from one of claims 1, 9, or 16, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
January 14, 2021